         Case 1:18-cv-10836-PGG Document 44 Filed 05/01/19 Page 1 of 3
                                         U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York
                                                      86 Chambers Street, 3rd Floor
                                                      New York, New York 10007


                                                       May 1, 2019


BY ECF

Honorable Paul G. Gardephe
United States District Judge
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     Gottesfeld v. Hurwitz, 18 Civ. 10836 (PGG)

Dear Judge Gardephe:

        On March 15, 2019, Plaintiff Martin Gottesfeld (“Plaintiff”) filed a motion for a
temporary injunction. See Dkt. No. 12. The Government responded to this motion on March 20,
2019. See Dkt. No. 19. On April 2, 2019, Plaintiff filed another motion for a temporary
injunction. See Dkt. No. 30. On April 5, 2019, the Court ordered Defendants to respond to this
motion, which Defendants did on April 8, 2019. See Dkt. Nos. 35, 36. On April 26, 2019,
Plaintiff filed another motion for a temporary injunction (“Motion”), to which the Government,
on behalf of the Federal Bureau of Prisons, now responds. 1 See Dkt. No. 43.

         Like his two prior motions for a temporary injunction, Dkt. Nos. 12, 30, Plaintiff’s
Motion relates to conditions of his confinement at facilities that are not the Metropolitan
Correctional Center (“MCC”), the prison from which the claims in this action arise. Rather, in
his current Motion, Plaintiff complains of the conditions of his imprisonment at the Federal
Transfer Center in Oklahoma City (“FTC Oklahoma City”) and the Federal Correctional
Institution in Terre Haute, Indiana (“FCI Terre Haute”). 2

       As discussed in the Government’s prior letters, because Plaintiff is complaining of
conditions related to his confinement (including the institution to which he is designated), this


1
  This Office does not yet have authority to represent all of the individual Defendants named in
this action, but is submitting this response as a representative of the Federal Bureau of Prisons.
2
  As stated in the Government’s April 8 letter to the Court, see Dkt. No. 36, Plaintiff arrived at FCI
Terre Haute on April 1, 2019, which is the institution at which he will serve his sentence. After
leaving the Metropolitan Detention Center in Brooklyn on March 26, 2019, Plaintiff spent a short
period of time at FTC Oklahoma City while he was en route to FCI Terre Haute.
            Case 1:18-cv-10836-PGG Document 44 Filed 05/01/19 Page 2 of 3
    Page 2 of 3


Motion is properly construed as an application pursuant to 28 U.S.C. § 2241. See Jiminian v.
Nash, 245 F.3d 144, 146 (2d Cir. 2001) (a motion pursuant to § 2241 generally challenges the
execution of a federal inmate’s sentence, including such matters as the administration of parole,
computation of an inmate’s sentence by prison officials, prison disciplinary actions, type of
detention, prison transfers, and prison conditions); Jabarah v. Garcia, No. 08-cv-3592 (DC),
2010 WL 3834663, at *4 (S.D.N.Y. Sept. 30, 2010) (“Because [petitioner] is challenging the
conditions of his confinement, his claim for injunctive relief must be construed as a claim for
relief under 28 U.S.C. § 2241.”).

          “Federal district courts may grant writs of habeas corpus only ‘within their respective
jurisdictions.’” Salcedo v. Decker, No. 18-cv-8801 (RA), 2019 WL 339642, at *1 (S.D.N.Y.
Jan. 28, 2019) (quoting 28 U.S.C. § 2241(a)). In the habeas corpus context, jurisdiction
“depends on the location of the proper respondent—‘the person having custody of the person
detained.’” Id. (quoting 28 U.S.C. § 2243). As held by the Supreme Court in Rumsfeld v.
Padilla, 542 U.S. 426, 435 (2004), the proper respondent is the warden of the facility where the
prisoner is being held. See Allen v. Lindsay, No. 09-cv-1283 (KAM), 2010 WL 5067907, at *2
(E.D.N.Y. Dec. 7, 2010) (“The proper venue for a Section 2241 habeas petition challenging
conditions of confinement is the district where the petitioner is confined.”) (collecting cases);
Jabarah, 2010 WL 3834663, at *4 (“The proper venue to bring a § 2241 challenge is the district
of confinement.”).

        Here, this Court could not grant the relief Plaintiff seeks because the warden of FCI
Terre Haute is not located in the Southern District of New York. 3

          Further, to the extent Plaintiff wishes to challenge the institution to which he has been
designated, that, again, would be seeking relief pursuant to Section 2241. Accordingly, such a
request would need to be made to the appropriate district court in Indiana. See, e.g., Barber v.
Perdue, No. 11-cv-0127 (NAM) (DEP), 2012 WL 5996342, at *4 (N.D.N.Y. Nov. 9, 2012)
(“[Petitioner’s] petition challenging his prison designation is properly brought pursuant to 28
U.S.C. § 2241.”); Mcllawain v. Nalley, No. 02-cv-1046 (FJS) (VEB), 2008 WL 355623, at *5
(N.D.N.Y. Feb. 7, 2008) (“Petitioner asserts that the Bureau of Prisons should be directed to
reduce his security designation and transfer him to a correctional facility closer to his home. As a
threshold matter, it should be noted that this type of claim is properly asserted in a § 2241
petition . . . .”) (citing Jiminian, 245 F.3d at 146); see also Jabarah, 2010 WL 38346663, at *4
(“As [plaintiff] now seems to acknowledge, venue does not lie in this District to the extent he
seeks injunctive relief with respect to the conditions of his confinement at ADX-Florence . . .
Rather, this claim must be brought in the district of confinement.”). 4 Plaintiff is now at the
facility at which he will be serving his sentence—FCI Terre Haute. To the extent he complains

3
 If Plaintiff’s Motion was not construed as a petition pursuant to Section 2241, venue would
nonetheless be improper given the events subject to the Motion did not occur in the Southern
District of New York.
4
 The Government also notes that Plaintiff has not raised these issues administratively with the
Bureau of Prisons, which he is required to do before pursuing relief under Section 2241. See
Carmona v. United States Bureau of Prisons, 243 F.3d 629, 634 (2d Cir. 2001).
         Case 1:18-cv-10836-PGG Document 44 Filed 05/01/19 Page 3 of 3
 Page 3 of 3


that his transfer to FCI Terre Haute spanned multiple federal districts (notably none being the
Southern District of New York), he is now in the Southern District of Indiana where he will be
serving his 121-month term of imprisonment. Accordingly, he can challenge both his
designation to FCI Terre Haute and the conditions of his confinement at FCI Terre Haute in the
federal district court for the Southern District of Indiana.

         Accordingly, Defendants respectfully submit that the Court lacks jurisdiction to consider
this Motion. And, to the extent Plaintiff wishes to challenge the facility to which the Bureau of
Prisons has designated him, then he should first exhaust his administrative remedies. If that does
not produce the result Plaintiff seeks, only then may he bring an action in the appropriate district
court in Indiana.

                                                    Sincerely,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney of the
                                                    Southern District of New York


                                              By: _/s/ Alexander J. Hogan_________
                                                  ALEXANDER J. HOGAN
                                                  Assistant United States Attorney
                                                  86 Chambers Street, Third Floor
                                                  New York, New York 10007
                                                  Tel.: (212) 637-2799
                                                  Fax: (212) 637-2686
                                                  E-mail: alexander.hogan@usdoj.gov


cc:    Martin Gottesfeld, Register Number 12982-104
       FCI Terre Haute
       Federal Correctional Institution
       P.O. Box 33
       Terre Haute, IN 47808
